Exhibit 99 FOR RELEASE 6:00 AM ET, January 29, 2014 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS FOURTH QUARTER & FULL YEAR 2013 RESULTS Q4 2013 Diluted EPS $0.29 compared to $0.22 in Q4 2012; YTD 2013 Diluted EPS $0.84 compared to $0.60 in 2012 MOOREFIELD, WV – January 29, 2014 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported fourth quarter 2013 net income applicable to common shares of $2.59 million, or $0.29 per diluted share, compared with $1.91 million, or $0.22 per diluted share, for the fourth quarter of 2012. Fourth quarter 2013 results, as compared to the same period in 2012, were positively impacted primarily by a lower provision for loan losses. Excluding from fourth quarter 2013 (on a pre-tax basis)realized securities gains of $124,000, gains on sales of foreclosed properties of $28,000, and write-downs of foreclosed properties of $644,000, and from fourth quarter 2012 realized securities gains of $103,000, losses on sales of foreclosed properties of $94,000, charges for other-than-temporary impairment (“OTTI”) of securities of $76,000 and write-downs of foreclosed properties of $748,000, fourth quarter 2013 earnings would have approximated $2.90 million, or $0.32 per diluted share, compared to $2.42 million, or $0.28 per diluted share, for the year-ago period. For the full-year 2013, Summit recorded net income applicable to common shares of $7.29 million, or $0.84 per diluted share, compared with $4.94 million, or $0.60 per diluted share, for 2012. Excluding from the full-year 2013 (on a pre-tax basis) realized securities gains of $240,000, losses on sales of foreclosed properties of $518,000, OTTI charges of $118,000 and write-downs of foreclosed properties of $3.72 million, and from the full-year 2012 realized securities gains of $2.35 million, losses on sale of foreclosed properties of $677,000, OTTI charges of $451,000 and write-downs of foreclosed properties of $6.86 million, earnings for the full-year 2013 would have approximated $9.89 million, or $1.12 per diluted share, compared to $8.49 million, or $0.97 per diluted share, for 2012. Highlights for Q4 2013 include: · Best quarter’s earnings per diluted share since Q4 2008. · Eleventh consecutive quarter of positive quarterly earnings. · Nonperforming assets declined for the eighth consecutive quarter, reaching its lowest level since Q4 2008. · Net interest margin increased 9 basis points compared to Q3 2013 and 5 basis points compared to the year-ago period. · The provision for loan losses remained unchanged compared to the $1.00 million recorded in Q3 2013, and was less than half the amount recorded in Q4 2012. · Recorded charges to write-down foreclosed properties of $644,000, compared to $654,000 in Q3 2013 and $748,000 in Q4 2012. · Summit’s regulatory capital ratios are at the highest levels in thirteen years. H. Charles Maddy, III, President and Chief Executive Officer of Summit, commented, “We are very pleased to report the past quarter’s and year’s improved earnings performance, increased net interest margin, reductions in the portfolio of problem assets and strengthened capital levels. Our problem assets remain our top priority, and we are encouraged by the 23 percent reduction in our nonperforming assets over the past 12 months. However, dispositions of foreclosed properties remain challenging particularly with respect to commercial and residential development properties. Further, our near term quarterly earnings could fluctuate as foreclosed properties are re-appraised and adjusted to estimated fair values on an ongoing basis, but we anticipate such charges in 2014 will approximate or be less than the amounts recorded in 2013.” Results from Operations Total revenue for the fourth quarter 2013, consisting of net interest income and noninterest income, was $12.9 million compared to $12.7 million for the fourth quarter 2012. For the full-year 2013, total revenue was $50.0 million compared to $52.7 million for 2012. Total revenue excluding realized securities gains of $124,000 was $12.8 million for fourth quarter 2013 compared to total revenue excluding realized securities gains of $103,000 and OTTI of securities of $76,000 of $12.7 million for the same prior-year quarter.For the full-year 2013, total revenue excluding these same items was $49.9 million compared to $50.8 million for the full-year 2012. For the fourth quarter of 2013, net interest income increased to $10.0 million, compared to $9.9 million reported in the prior-year fourth quarter and $9.5 million reported in the linked quarter. The net interest margin for fourth quarter 2013 was 3.24 percent compared to 3.15 percent for the linked quarter, and 3.19 percent for the year-ago quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for fourth quarter 2013 was $2.9 million compared to $2.8 million for the comparable period of 2012. Excluding realized securities gains and OTTI of securities, noninterest income was $2.77 million for fourth quarter 2013, compared to the $2.82 million reported for fourth quarter 2012. The provision for loan losses was $1.0 million for the fourth quarter and linked quarter of 2013 compared to $2.5 million for the year-ago quarter. Noninterest expenses continue to be well-controlled. Total noninterest expense increased 1.9% for the quarter to $8.4 million from the $8.3 million reported in fourth quarter 2012. Excluding from fourth quarter 2013 noninterest expense (on a pre-tax basis) gains on sales of foreclosed properties of $28,000 and write-downs of foreclosed properties of $644,000 and from fourth quarter 2012 losses on sales of foreclosed properties of $94,000 and write-downs of foreclosed properties of $748,000, noninterest expense would have approximated $7.8 million for fourth quarter 2013 compared to $7.4 million for fourth quarter 2012. Noninterest expense for the full-year 2013 decreased 6.7% compared to the full-year 2012. Excluding from full-year 2013 noninterest expense (on a pre-tax basis) losses on sales of foreclosed properties of $518,000 and write-downs of foreclosed properties of $3.7 million and from full-year 2012 losses on sales of foreclosed properties of $677,000 and write-downs of foreclosed properties of $6.9 million, noninterest expense would have approximated $30.5 million for full-year 2013, compared to $29.7 million for the comparable period of 2012. Balance Sheet At December 31, 2013, total assets were $1.39 billion, a decrease of $877,000, or 0.1 percent since December 31, 2012. Total loans, net of unearned fees and allowance for loan losses, were $937.1 million at December 31, 2013, almost unchanged from the $937.2 million reported at year end 2012. At December 31, 2013, deposits were $1.00 billion, a decrease of $23.3 million, or 2.3 percent, since year end 2012. During 2013, interest bearing checking deposits grew $10.9 million, or 6.2 percent, to $186.6 million, while time deposits decreased by $26.8 million, or 4.8 percent. Long-term borrowings and subordinated debentures declined by 16.6 percent since year end 2012, as the Company paid down $39.8 million in maturing borrowings during 2013. Asset Quality As of December 31, 2013, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $72.3 million, or 5.22 percent of assets. This compares to $77.0 million, or 5.55 percent of assets at the linked quarter, and $94.0 million, or 6.77 percent of assets at December 31, 2012. Fourth quarter 2013 net loan charge-offs were $1.4 million, or 0.58 percent of average loans annualized, while adding $1.0 million to the allowance for loan losses. The allowance for loan losses stood at $12.7 million, or 1.33 percent of total loans at December 31, 2013, compared to 1.88 percent at December 31, 2012. Capital Adequacy Shareholders’ equity was $111.1 million as of December 31, 2013 compared to $108.6 million at December 31, 2012. Summit’s regulatory total risk-based capital ratio of 14.5 percent at December 31, 2013, was unchanged compared to September 30, 2013, and increased compared to 14.0 percent at December 31, 2012.The Company’s December 31, 2013 Tier 1 leverage capital ratio of 8.9 percent is unchanged from September 30, 2013 and up nicely from 8.3 percent at December 30, 2012. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), is well in excess of regulatory requirements for a "well capitalized" institution at September 30, 2013. The Bank’s total risk-based capital ratio was 15.7 percent at December 31, 2013 compared to 15.5 percent at September 30, 2013 and 15.0 percent at December 31, 2012, while its Tier 1 leverage capital ratio was unchanged at 10.4 percent compared to September 30, 2013 and up from the 9.8% reported at December 31, 2012. The Bank received regulatory approval for and paid an upstream dividend of $1.0 million during Q4 2013, representing the second such dividend of the year.In 2013, upstream dividends totaling $2.0 million were paid to Summit, representing the first such dividends paid since 2008. Total common shares outstanding as of December 31, 2013 were 7,451,022 compared to 7,425,472 shares as of December 31, 2012. About the Company Summit Financial Group, Inc. is a $1.39 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of foreclosed properties, and write-downs of foreclosed properties to estimated fair values included in its Consolidated Statements of Income. Management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of Summit’s results of operations for the following reasons:(1) the trading of securities is not deemed a core business activity of Summit; and (2) prior to the financial crisis in 2008, the recognition of material unrealized securities losses, gains/losses on sales of foreclosed properties, and write-downs of foreclosed properties were infrequent, and results excluding their impact will be beneficial to readers, if our levels of nonperforming assets return to historical levels. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q4 2013 vs Q4 2012 For the Quarter Ended Percent Dollars in thousands 12/31/2013 12/31/2012 Change Condensed Statements of Income Interest income Loans, including fees $ $ -7.4% Securities 8.6% Other 2 5 -60.0% Total interest income -5.7% Interest expense Deposits -23.2% Borrowings -11.6% Total interest expense -18.2% Net interest income 1.1% Provision for loan losses -60.0% Net interest income after provision for loan losses 21.7% Noninterest income Insurance commissions -2.3% Service fees related to deposit accounts 2.9% Realized securities gains 20.4% Other-than-temporary impairment of securities - ) -100.0% Other income -8.1% Total noninterest income 1.8% Noninterest expense Salaries and employee benefits 5.9% Net occupancy expense -5.7% Equipment expense 4.7% Professional fees -12.5% FDIC premiums -6.2% Foreclosed properties expense -22.3% (Gain) on sale of foreclosed properties ) 94 -129.8% Write-downs of foreclosed properties -13.9% Other expenses 20.9% Total noninterest expense 1.9% Income before income taxes 75.6% Income taxes ) -645.2% Net income 32.4% Preferred stock dividends 0.0% Net income applicable to common shares $ $ 35.7% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q4 2013 vs Q4 2012 For the Quarter Ended Percent 12/31/2013 12/31/2012 Change Per Share Data Earnings per common share Basic $ $ 34.6% Diluted $ $ 31.8% Average shares outstanding Basic 0.3% Diluted 0.2% Performance Ratios Return on average equity (A) % % 30.8% Return on average assets % % 33.3% Net interest margin % % 1.6% Efficiency ratio (B) % % 6.4% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Annual Performance Summary 2013 vs 2012 For the Years Ended Percent Dollars in thousands 12/31/2013 12/31/2012 Change Condensed Statements of Income Interest income Loans, including fees $ $ -8.7% Securities -21.1% Other 5 35 -85.7% Total interest income -10.3% Interest expense Deposits -21.0% Borrowings -25.9% Total interest expense -23.2% Net interest income -2.6% Provision for loan losses -47.1% Net interest income after provision for loan losses 9.5% Noninterest income Insurance commissions -0.1% Service fees related to deposit accounts 1.6% Realized securities gains -89.8% Other-than-temporary impairment of securities ) ) -73.8% Other income 1.7% Total noninterest income -13.0% Noninterest expense Salaries and employee benefits 4.2% Net occupancy expense -4.4% Equipment expense -1.2% Professional fees -1.0% FDIC premiums -0.3% Foreclosed properties expense -14.4% Loss on sale of foreclosed properties -23.5% Write-downs of foreclosed properties -45.8% Other expenses 8.3% Total noninterest expense -6.7% Income before income taxes 55.2% Income taxes 120.5% Net income 41.2% Preferred stock dividends -0.3% Net income applicable to common shares $ $ 47.8% SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Annual Performance Summary 2013 vs 2012 For the Years Ended Percent 12/31/2013 12/31/2012 Change Per Share Data Earnings per common share Basic $ $ 48.5% Diluted $ $ 40.0% Average shares outstanding Basic 0.2% Diluted 0.2% Performance Ratios Return on average equity (A) % % 37.7% Return on average assets % % 45.0% Net interest margin % % 0.9% Efficiency ratio (B) % % 5.0% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended Dollars in thousands 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 Condensed Statements of Income Interest income Loans, including fees $ Securities Other 2 1 2 1 5 Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Insurance commissions Service fees related to deposit accounts Realized securities gains ) 42 Other-than-temporary impairment of securities - ) ) ) Other income Total noninterest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense Professional fees FDIC premiums Foreclosed properties expense (Gain) loss on sale of foreclosed properties ) ) 40 94 Write-downs of foreclosed properties Other expenses Total noninterest expense Income before income taxes Income taxes Net income Preferred stock dividends Net income applicable to common shares $ SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Five Quarter Performance Summary For the Quarter Ended 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 Per Share Data Earnings per common share Basic $ Diluted $ Average shares outstanding Basic Diluted Performance Ratios Return on average equity (A) % 7.76% Return on average assets % 0.60% Net interest margin % 3.19% Efficiency ratio - (B) % 53.88% NOTE (A) – Net income divided by total average shareholders’ equity. NOTE (B) – Computed on a tax equivalent basis excluding nonrecurring income and expense items and amortization of intangibles SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Selected Balance Sheet Data For the Quarter Ended Dollars in thousands, except per share amounts 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 Assets Cash and due from banks $ Interest bearing deposits other banks Securities Loans, net Property held for sale Premises and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ Liabilities and Shareholders' Equity Deposits $ Short-term borrowings Long-term borrowings and subordinated debentures Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ Book value per common share (A) $ Tangible book value per common share (A) $ Tangible equity / Tangible assets % 7.3% NOTE(A) – Assumes the conversion to common stock of all outstanding shares of convertible preferred stock. SUMMIT FINANCIAL GROUP INC. (NASDAQ:SMMF) Regulatory Capital Ratios 12/31/2013 9/30/2013 6/30/2013 3/31/2013 12/31/2012 Summit Financial Group, Inc. Total Risk Based Capital % 14.0% Tier 1 Risk-based Capital % 11.6% Tier 1 Leverage Ratio % 8.3% Summit Community Bank, Inc. Total Risk Based Capital % 15.0% Tier 1 Risk-based Capital % 13.7% Tier 1 Leverage Ratio % % % %
